DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 2014/0132699) in view of Steplyk et al (US 2017/0364866).
(Claims 8 and 19: Cancelled)
Claims 1, 10 and 12, Setton teaches a method of operating a shared object in an ongoing video call at a first terminal, comprising: 
establishing, by the first terminal, the video call with a second terminals (Figs. 2 and 6, a videoconference between device 100 (user 105) and device 200 (user 205));
displaying a video of an opposite terminal in a first display area within an interface of the video call and displaying the shared object in a second display area within the interface of the video call, wherein the opposite terminal of the first terminal is (exchanges of video signal and virtual object (VO) between the two parties, Figs. 2, 6 and 9, [0114-0123]; where video captured/recorded at each device is displayed at its own and the opposite terminal); 
receiving an operation performed by a user of the first terminal on the shared object via the first terminal (first user 105 touches the screen and the second user 205 moves his head… both manipulates the VO, [0045-0046]); and 
presenting or storing, in synchronization with the second terminal, a processing result of the shared object according to the operation. (Setton does not use the term “synchronization”, but the action/exchanges of video and VO between two participants, by obviousness, is.  
To support this obviousness, Steplyk teaches “the collaborative object may be shared with collaborators or team members working on the project for which the collaborative object was created. In this case, the collaborative object may be updated by the various team members as tasks are completed, task products are attached, communications transpire regarding the project, and the like, [0071] where a synchronization app will create and share collaborative objects, [0151]”.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Steplyk into the teaching of Setton for the purpose of explicitly describing the action as well as the language in executing the conferencing method without confusion/misreading.

Claims 2 and 13, wherein the shared object comprises a document, an image, or a game.  (Steplyk: game, document;).
Claims 3-4, wherein the step of presenting or storing, in synchronization with the second terminal, the processing result of the shared object performed by the network device according to the operation comprising: sending the operation to a network device; and receiving, and presenting or storing the processing result of the shared object by the network device according to the operation, wherein the processing result is synchronized to the second terminal by the network device; wherein before the step of displaying the shared object, the method further comprising: determining, by the first terminal, the shared object, and sending information on the shared object to the network device and the second terminal.  (See the independent claims.  Also Steplyk: Figs. 4A, B, C, D and 5).
Claims 5-6, wherein the step of presenting or storing, in synchronization with the second terminal, the processing result of the shared object according to the operation comprising: processing the shared object according to the operation, and presenting or storing the processing result of the shared object according to the operation; and sending the operation to the second terminal, wherein the second terminal processes the shared object according to the operation, and presents or stores the processing result of the shared object according to the operation; and wherein before the step of displaying the shared object, the method further comprising: determining, by the first (See the independent claims and also claims 2-5). 
Claims 7 and 18, wherein the information on the shared object which is sent to the second terminal comprises: a file of the shared object, a link of the shared object, or identification information of the shared object.  (See the ind. claims and also Steplyk: game, document).

Claim 11. (Original) The method of claim 10, wherein the processing result comprises change of the shared object determined according to the operation.   (Setton: Fig. 5, 540, [0081]).
Claims 16-17, wherein the step of presenting or storing the processing result of the shared object obtained according to the operation on the shared object by the user of the first terminal comprising: receiving the operation on the shared object by the user of the first terminal user which is sent by the first terminal; processing the shared object according to the operation; and presenting or storing the processing result of the shared object obtained according to the operation; and wherein before the step of displaying the shared object, the method further comprising: receiving information on the object to be shared which is determined by the first terminal and sent by the first terminal.  (See the independent claims and Steplyk: Fig. 4C, [0093]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Setton in view of Steplyk and further in view of Keel.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Keel into the teaching of Setton for the purpose of explicitly providing multiple display area for greater enhancement in video conferencing displaying.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Setton in view of Steplyk and further in view of Shaffer.
Claims 14-15, wherein the step of presenting or storing the processing result of the shared object obtained according to the operation performed by the user of the first terminal on the shared object via the first terminal comprising: receiving, and presenting or storing the processing result of the shared object performed by a network device according to the operation; and wherein before the step of displaying the shared object, the method further comprising: Page 4 of 7KILPATRICK TOWNSEND 73529039 1Appl. No. 16/886,710Attorney Docket No.: 088448-1194282 Response to Notice to File Missing Partsreceiving information on the shared object which is determined by the first terminal and sent by the first terminal, wherein the information is sent to the network device simultaneously. (See the independent claims. In addition, Shaffer teaches “collaboration server 50 via IP network 22 can simultaneously receive/send this information to the respective smartboard agent and/or the smartboard directly, [0037]). 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651